      Case 4:18-cv-01884 Document 68 Filed on 07/23/19 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            July 23, 2019
                              UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

DM ARBOR COURT, LTD.,                              §
                                                   §
          Plaintiff,                               §
                                                   §
v.                                                 §           CIVIL ACTION H-18-1884
                                                   §
THE CITY OF HOUSTON,                               §
                                                   §
          Defendant.                               §

                                               ORDER

          All deadlines in this matter are STAYED pending a ruling on the dispositive motion in Civil

Action H-18-2468. A new scheduling order, including response deadlines will be issued after the

ruling.



          Signed at Houston, Texas on July 23, 2019.




                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
